VICKERY, J.
It would seem that one only would have to state the proposition to see how inequitable such a decision would necessarily be.
The plaintiff is not entitled to the relief he seeks in this case for the reason that to use the equity power of the court to enter such a judgment would be so grossly inequitable that it would shock the conscience of the chancellor in any court. The plaintiff not having in his possession or power to deliver the article he promised to deliver, he cannot enforce specific performance, because the record plainly shows, or it is admitted in argument, that this property was sold at Sheriff’s sale and that it is now owned by some one other than the plaintiff.
If-the plaintiff wanted to have this transaction completed he had to be in readiness to tender and be able to perform his part of the contract. Not being able to do so, he is not entitled to the relief sought.
There may be a decree for the defendant.
(Sullivan,' PJ., and Levine, J., concur.)